In re: Charles Floyd Yandell applying for writs of certiorari.
Granted. See order.
The petition of relator in the above numbered and entitled cause having been duly considered,
IT IS ORDERED, that the order and ruling denying hail to relator issued by the Honorable Wallace A. Edwards, Judge of Division B of the Twenty-Second Judicial District Court, St. Tammany Parish, dated December 16, 1969 be and the same is hereby set aside.
IT IS FURTHER ORDERED, that this matter be and the same is hereby remanded to the said Twenty-Second Judicial District Court, Parish of St. Tammany, with instructions that the hearing on relator’s application for bail herein be reopened, granting unto the State’s Attorney opportunity to rebut the evidence adduced by relator at the original hearing held on November 18, 1969, after which the Honorable Wallace A. Edwards, Judge of said Court, shall, on the basis of the additional evidence adduced, determine relator’s entitlement to bail in the premises, failing in which relator shall be released on bail upon furnishing security in an amount to be determined by the Honorable Wallace A. Edwards in accordance with law.